COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00540-CR


MICHAEL RANDY RAMAHI                                                     APPELLANT
A/K/A MICHAEL RAMAHI

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1
                                       ----------

      Appellant Michael Randy Ramahi a/k/a Michael Ramahi attempts to appeal

from his conviction for intentionally or knowingly committing the offense of

causing bodily injury to an elderly person. The trial court’s certification states that

“the defendant has waived the right of appeal,” and a waiver containing the

signatures of both Ramahi and his attorney states in part that Ramahi does “not


      1
       See Tex. R. App. P. 47.4.
desire to appeal” and that he “expressly waive[s] any appeal in this case.” See

Tex. R. App. P. 25.2(a)(2). On December 20, 2010, we notified Ramahi that the

appeal would be dismissed pursuant to the trial court’s certification unless he or

any party desiring to continue the appeal filed a response on or before December

30, 2010, showing grounds for continuing the appeal.         See Tex. R. App. P.

25.2(d). We have received no response. Therefore, in accordance with the trial

court’s certification, we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 10, 2011




                                         2